Citation Nr: 0521725	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  03-21 940A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel




INTRODUCTION

The veteran had approximately 20 years of active service from 
February 1973 to February 1975 and again from February 1978 
to January 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran indicated on his August 2003 VA Form 9 that he 
wished to testify at a Board hearing.  A Travel Board hearing 
was scheduled for June 2005 and the veteran was provided 
notice of this hearing in May 2005.  However, the veteran 
failed to report to the scheduled hearing and failed to 
explain his absence.  Therefore, the Board hearing request is 
considered withdrawn.  See 38 C.F.R. § 20.704(d) (2004).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board notes that the veteran has not undergone a VA 
examination in connection with his claim for service 
connection for hypertension.  Pursuant to the VCAA, a medical 
opinion should be obtained if the evidence shows the presence 
of a current disability, and indicates the disability may be 
associated with service.  See 38 U.S.C.A. § 5103A (West Supp. 
2001).  This duty was clarified in the implementing 
regulations which specify that a medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but: (A) Contains competent lay 
or medical evidence of a current diagnosed disability or 
persistent or 


recurrent symptoms of disability; (B) Establishes that the 
veteran suffered an event, injury or disease in service; and 
(C) Indicates that the claimed disability or symptoms may be 
associated with the established event, injury or disease in 
service or with another service-connected disability.  66 
Fed. Reg. 45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(4)(i)). 

Service personnel records show the following blood pressure 
readings in service:  February 1975 - 110/64; November 1977 - 
118/76; May 1978 - 138/78; September 1979 - 118/80; August 
1980 - 120/80; February 1982 - 100/60; August 1984 - 130/90, 
130/80, 110/90, 118/88, 130/84; April 1985 - 140/88, 120/62, 
130/100; January 1987 - 134/90; August 1987 - 118/90; October 
1987 - 120/96; August 1988 - 130/90, 136/94; March 1990 - 
154/86, 133/87, 140/80, 162/90; June 1990 - 128/80; February 
1991 - 130/70; March 1992 - 126/88; August 1992 - 122/92; 
September 1992 - 128/82; December 1992 - 124/74.  

Hypertension is high arterial blood pressure, with a 
threshold ranging from 140 mm. Hg systolic and 90 mm. Hg 
systolic to as high as 200 mm. Hg systolic; it may have no 
organic cause or may be associated with other primary 
diseases.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
[hereinafter DORLAND'S] 801 (28th ed.1994); see also 
STEDMAN'S MEDICAL DICTIONARY [hereinafter STEDMAN'S ] 831 
(26th ed.1995) (hypertension is "high blood pressure"); 
WEBSTER'S MEDICAL DESK DICTIONARY [hereinafter WEBSTER'S] 315 
(1986) (hypertension is abnormally high arterial blood 
pressure).)

Hypertension must be confirmed by readings taken two or more 
times on at least three different days.  The term 
hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm..  38 C.F.R. § 4.104 Note(1) to 
Diagnostic Code 7101 (2004).  

Given the elevated blood pressure readings seen in service, 
an examination to determine whether the veteran had 
undiagnosed hypertension in service and 


whether he currently has hypertension.  Thus, the veteran 
should be afforded an appropriate VA examination to resolve 
this matter.  See Horowitz v. Brown, 5 Vet. App. 217 (1993).  
Medical expertise informed by full review of the history and 
appropriate testing and examination is required.  This 
process is necessary to ensure that there is a complete 
record upon which to decide the veteran's claim so that he is 
afforded every possible consideration.

Accordingly, the case is remanded as follows:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a 
cardiovascular examination.  The claims 
folder must be made available to the 
examiner for review before the 
examination.  The examiner must indicate 
in the examination report that the 
veteran's claims folder was reviewed 
prior to the examination.  All tests and 
studies deemed helpful by the examiner 
should be conducted in conjunction with 
the examination.  

The examiner should specifically review 
the service medical records, including 1) 
the veteran's pre-service commissioning 
examination report in October 1972 
showing a blood pressure reading of 
120/72;  2) the veteran's separation 
examination report in September 1994 
showing a blood pressure reading of 
124/78; and 3)  various blood pressure 
readings during the veteran's active 
service showing the following:  February 
1975 - 110/64; November 1977 - 118/76; 
May 1978 - 138/78; September 1979 - 
118/80; August 1980 - 120/80; February 
1982 - 100/60; August 1984 - 130/90, 
130/80, 110/90, 118/88, 130/84; April 
1985 - 140/88, 120/62, 130/100; January 
1987 - 134/90; August 1987 - 118/90; 
October 1987 - 120/96; August 1988 - 
130/90, 136/94; March 1990 - 154/86, 
133/87, 140/80, 162/90; June 1990 - 
128/80; February 1991 - 130/70; March 
1992 - 126/88; August 1992 - 122/92; 
September 1992 - 128/82; December 1992 - 
124/74.    

Is it more likely than not (i.e., 
probability greater than 50 percent); at 
least as likely as not (i.e., probability 
of 50 percent); or less likely than not 
(i.e., probability less than 50 percent) 
that the veteran has chronic hypertension 
and that it had its onset during active 
service or is in any other way causally 
related to his periods of active service; 
or became manifest within one year of 
service separation?  

2.  After all development is complete, 
the RO should review the evidence in its 
entirety and enter its determination as 
to whether service connection for 
hypertension is warranted.  If any 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board.

No action is required of the veteran until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


 
 
 
 

